Case 5:20-cv-10490-JEL-EAS ECF No. 79, PageID.1516 Filed 04/16/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN



OKLAHOMA POLICE PENSION AND               Case 5:20-cv-10490-JEL-EAS
RETIREMENT SYSTEM, Individually
and on Behalf of All Others Similarly     Hon. Judith E. Levy
Situated,                                 Hon. Mag. Judge Elizabeth A.
                                          Stafford
                  Plaintiff,
                                          CLASS ACTION
v.

STERLING BANCORP, INC.; GARY
JUDD; THOMAS LOPP; MICHAEL
MONTEMAYOR; SCOTT SELIGMAN;
BARRY ALLEN; JON FOX; SETH
MELTZER; SANDRA SELIGMAN;
PETER SINATRA; BENJAMIN
WINEMAN; LYLE WOLBERG; PIPER
SANDLER COMPANIES; AND
AMERICAN CAPITAL PARTNERS,
LLC,

                  Defendants.


     DECLARATION OF KRISTIN J. MOODY IN SUPPORT OF LEAD
       PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY
      APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
Case 5:20-cv-10490-JEL-EAS ECF No. 79, PageID.1517 Filed 04/16/21 Page 2 of 6




      I, Kristin J. Moody, declare:

      1.    I am a partner in the San Francisco office of Berman Tabacco, the

Court-appointed Interim Lead Counsel for Lead Plaintiff Oklahoma Police Pension

and Retirement System (“Lead Plaintiff”) and the proposed class in the above-

captioned matter.    I submit this declaration in support of Lead Plaintiff’s

Unopposed Motion for Preliminary Approval of Proposed Class Action Settlement.

      2.    On May 1, 2020, this Court appointed Oklahoma Police Pension and

Retirement System as Lead Plaintiff for the Class and approved Lead Plaintiff’s

choice of the law firm of Berman Tabacco as Interim Lead Counsel in the class

action. See ECF No. 18.

      3.    On July 2, 2020, after extensive investigation by Interim Lead

Counsel, Lead Plaintiff filed its Amended Class Action for Violation of Federal

Securities Laws (“Complaint”) against Defendants Sterling Bancorp, Inc.

(“Sterling”), Gary Judd, Thomas Lopp, Michael Montemayor, Scott Seligman,

Barry Allen, Jon Fox, Seth Meltzer, Sandra Seligman, Peter Sinatra,

Benjamin Wineman, Lyle Wolberg, Piper Sandler Companies, and American

Capital Partners, LLC (collectively referred to as the “Defendants”), which is the

operative complaint in this Action. See ECF No. 36. The Complaint alleges

violations of Sections 10(b), 20(a) and 20A of the Securities Exchange Act of 1934




                                         1
Case 5:20-cv-10490-JEL-EAS ECF No. 79, PageID.1518 Filed 04/16/21 Page 3 of 6




(the “Exchange Act”) and Sections 11, 12(a)(2) and 15 of the Securities Act of

1933 (the “Securities Act”).

      4.     On September 22, 2020, Defendants filed their motions to dismiss the

Complaint. See ECF Nos. 55-63. Lead Plaintiff thereafter opposed the motions on

December 4, 2020. See ECF No. 69.

      5.     Both before and after filing the Complaint, Lead Plaintiff, through

Interim Lead Counsel, undertook a thorough investigation, including, inter alia:

(a) interviews with numerous former employees of Sterling; (b) consultation with

an accounting consultant; (c) detailed reviews of Sterling’s public filings, annual

reports, press releases and other public statements; (d) review of analysts’ reports

and articles in the financial press relating to Sterling; (e) research of the applicable

law with respect to the claims asserted in the Complaint and the potential defenses

thereto; and (f) legal research and briefing in opposition to Defendants’ motions to

dismiss. Interim Lead Counsel have also consulted extensively with a damages

consultant with regard to the claims asserted in the Complaint.

      6.     During the briefing on the motions to dismiss, the parties conferred

and agreed to participate in two mediation sessions on January 11 and 12, 2021.

      7.     Prior to the mediation sessions, the parties exchanged mediation

statements, including their positions on liability and damages.




                                            2
Case 5:20-cv-10490-JEL-EAS ECF No. 79, PageID.1519 Filed 04/16/21 Page 4 of 6




      8.     On January 11 and 12, 2021, the parties engaged in intensive, arm’s-

length settlement negotiations under the close supervision of an experienced, noted

mediator, Hon. Gerald E. Rosen (Ret.) of JAMS, Inc.

      9.     In connection with the motions to dismiss, the parties exchanged

extensive analyses of the legal and factual issues, including issues relating to

falsity, scienter, and loss causation. For example, Defendants claim that none of

the challenged statements were false and misleading when made and that certain

allegations are either corporate mismanagement or puffery, which are not

actionable. Defendants also claim that Lead Plaintiff’s scienter allegations fail,

including the allegations based on stock sales. Defendants would also likely argue

that even if Lead Plaintiff could establish liability, Settlement Class Members will

have trouble showing what part of the stock-price decline is attributable to the

alleged fraud rather than other company-specific bad news.

      10.    The mediation session ended with parties reaching an agreement in

principle as to the terms of the Settlement with payment of $12,500,000 to the

Settlement Class. A true and correct copy of the executed Stipulation of Settlement,

dated April 16, 2021 (“Stipulation”) is attached hereto as Exhibit 1. Terms not

otherwise defined herein have the same meaning as set forth in the Stipulation and

documents appended thereto.




                                          3
Case 5:20-cv-10490-JEL-EAS ECF No. 79, PageID.1520 Filed 04/16/21 Page 5 of 6




      11.    Based on Interim Lead Counsel’s consultation with a damages

consultant, the $12.5 million recovery under the proposed Settlement constitutes

over 20% of the most likely recoverable damages, assuming Lead Plaintiff

prevailed on all claims against the Defendants.

      12.    Given the risks of litigation and the fact that, even where a plaintiff’s

case appears strong, there is no guarantee against a defense verdict, Interim Lead

Counsel believes that the proposed Settlement is fair, reasonable, adequate, and in

the best interest of the Settlement Class.

      13.    Interim Lead Counsel intends to request an attorney fee award no

greater than 25% of the settlement amount (approximately $3,125,000).

      14.    The Plan of Allocation is based on the assumption that the price of

Sterling Common Stock was artificially inflated throughout the Settlement Class

Period. The computation of the estimated alleged artificial inflation in the price of

Sterling Common Stock during the Settlement Class Period is based on certain

misrepresentations alleged by Lead Plaintiff and the price change in the stock, net

of market- and industry-wide factors, in reaction to the public announcements that

allegedly corrected the misrepresentations alleged by Lead Plaintiff. The Plan of

Allocation sets forth Recognized Loss estimates based on Lead Plaintiff’s

determination, based on consultation with its damages consultant, that corrective

disclosures removed artificial inflation from the price of Sterling Common Stock

                                             4
Case 5:20-cv-10490-JEL-EAS ECF No. 79, PageID.1521 Filed 04/16/21 Page 6 of 6




on December 9, 2019, March 9, 2020, and March 18, 2020 (the “Corrective

Disclosure Dates”). Thus, in order for a Settlement Class Member to have a

Recognized Loss under the Plan of Allocation, Sterling Common Stock must have

been purchased or acquired during the Settlement Class Period and held through at

least one of these Corrective Disclosure Dates.

      15.    After a competitive bidding process, Lead Plaintiff has retained an

experienced Claims Administrator, A.B. Data, Ltd.

      16.    I have been informed by counsel for Defendant Sterling that

Defendants do not oppose this motion. Defendants take no position on any of the

calculations contained in this declaration, including Lead Counsel’s calculations of

likely recoverable damages, average distribution per share, attorneys’ fees per

share, or estimated administration costs.

      I declare under penalty of perjury pursuant to the laws of the United States

of America that the foregoing is true and correct.

      Executed at San Francisco, California, on April 16, 2021.



                                       /s/ Kristin J. Moody
                                       Kristin J. Moody




                                            5
